        Case 1:21-cv-00255-HBK Document 5 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ALIM S. URMANCHEEV,                                     1:21-cv-00255-HBK (PC)

12                         Plaintiff,
13            v.                                              ORDER GRANTING APPLICATION TO
                                                              PROCEED IN FORMA PAUPERIS
14    R. NODH, et al.
                                                              (Doc. No. 2)
15                         Defendants.
                                                              ORDER DIRECTING PAYMENT
16                                                            OF INMATE FILING FEE BY THE
                                                              OTAY MESA DETENTION CENTER
17

18

19           Plaintiff, a prisoner, initiated this action on February 24, 2021, by filing a pro se civil rights

20   complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 1, Complaint). Plaintiff seeks leave to proceed

21   in forma pauperis on his Complaint and submitted a copy of his prison trust fund statement in

22   support. (Doc. No. 2). Plaintiff has made the showing required by § 1915(a) to proceed in forma

23   pauperis but remains obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent

25   (20%) of the preceding month’s income credited to Plaintiff’s trust account.               28 U.S.C. §

26   1915(b)(2). The Warden of the Otay Mesa Detention Center is required to send to the Clerk of the

27   Court payments from plaintiff’s account each time the amount in the account exceeds $10.00, until

28   the statutory filing fee is paid in full. Id.
                                                          1
        Case 1:21-cv-00255-HBK Document 5 Filed 03/01/21 Page 2 of 2


 1      Accordingly, it is now ORDERED:

 2      1. Plaintiff's application to proceed in forma pauperis (Doc. No. 2) is GRANTED.

 3      2. Pursuant to 28 U.S.C. § 1915 (b)(1) The Otay Mesa Detention Center Warden or his

 4            designee shall collect payments from Plaintiff’s prison trust account in an amount

 5            equal to twenty percent (20%) of the preceding month’s income credited to the

 6            prisoner’s trust account and shall forward those payments to the Clerk of the Court

 7            each time the amount in the account exceeds $10.00 until a total of $350.00 has been

 8            collected and forwarded to the Clerk of the Court. The payments shall be clearly

 9            identified by Plaintiff’s name and the case number assigned to this action.

10      3. The Clerk of the Court is directed to serve a copy of this Order and a copy of Plaintiff’s in

11            forma pauperis application (Doc. No. 2) on the Warden at the Otay Mesa Detention Center

12            located at 7488 Calzada De La Fuente, San Diego, CA 92154.
        4. The Clerk of the Court is directed to serve a copy of this Order on the Financial Department,
13
              U.S. District Court, Eastern District of California, Sacramento Division.
14

15
     IT IS SO ORDERED.
16

17   Dated:      March 1, 2021
                                                        HELENA M. BARCH-KUCHTA
18
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
